872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHIGAN NATIONAL BANK, a National Banking Association,Plaintiff-Appellee,v.Herbert TANNER, Defendant-Appellant,Mathew Durda, Robert Henry, Defendants.
No. 88-1749.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Michigan National Bank sought enforcement of a settlement agreement stemming from a civil RICO action, 18 U.S.C. Sec. 1961, et seq.    The district court granted enforcement and the instant appeal followed.  The parties have briefed the issues, defendant Tanner proceeding pro se.


3
Upon consideration, we find the district court's decision was not clearly erroneous.  Fed.R.Civ.P. 52.  The record contains ample evidentiary material from which to conclude Michigan National Bank and Tanner agreed to settle the civil RICO action on the terms as found by the district court.   Brock v. Scheuner Corp., 841 F.2d 151, 154 (6th Cir.1988).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.